Citation Nr: 1222055	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-27 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for cervical spine disability claimed as a back condition.

2. Entitlement to service connection for disc disease of the cervical spine.

3. Entitlement to service connection for pes planus.


WITNESSES AT HEARING ON APPEAL

The appellant and Mr. D. B. 


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to August 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied the Veteran's request to reopen a previously denied claim for service connection for cervical spine disability claimed as a back condition. The RO also denied service connection for pes planus.

In a decision herein, the Board grants reopening of a previously denied claim for service connection for disc disease of the cervical spine. The reopened issue of service connection for disc disease of the cervical spine, and the issue of service connection for pes planus, are in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran did not appeal a December 2003 rating decision denying service connection for cervical disc disease claimed as a back condition.

2. Evidence received since the December 2003 rating decision addresses the etiology of post-service back and neck disability and raises a reasonable possibility of substantiating a claim for service connection for disc disease of the cervical spine.



CONCLUSIONS OF LAW

1. The December 2003 rating decision denying service connection for cervical disc disease claimed as a back condition is a final decision. 38 U.S.C.A. § 7105 (West 2002).

2. Evidence received since the December 2003 rating decision is new and material to a claim for service connection for disc disease of the cervical spine; the claim is reopened. 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). The Board is granting in this decision the reopening of a claim for service connection for back, including cervical spine, disability. Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating his claim to reopen that claim. With respect to consideration of the reopened claim for service connection for back, including cervical spine, disability on its merits, and the claim for service connection for pes planus, the Board at this time is remanding those claims for the development of additional evidence. On review of the file, the Board finds that VA has provided the Veteran appropriate notice regarding those claims.

In 2003, the Veteran sought service connection for a back disability. In a December 2003 rating decision, the RO denied service connection for cervical disc disease, claimed as a back condition. A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued. 38 U.S.C.A. § 7105. The Veteran did not file an NOD with the December 2003 rating decision. Therefore, that decision became final.

In September 2007, the Veteran requested to reopen a claim of service connection for a chronic back condition. A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured. 38 U.S.C.A. §§ 5108, 7104(b). The United States Court of Appeals for Veterans Claims (Court) has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible. See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Furthermore, the Court of Appeals for the Federal Circuit (Federal Circuit Court) has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the was disallowed on the merits). Evans v. Brown, 9 Vet. App. 273 (1996). The only final disallowance of the Veteran's claim service connection for cervical spine disability was the December 2003 rating decision. The Board will consider whether new and material evidence has been submitted since that decision.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). Certain chronic disabilities, including arthritis, which are listed in VA regulations, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The evidence that was in the claims file in December 2003 included the Veteran's claim, his service medical records, and post-service medical records. The Veteran reported that during service he fell from a truck and injured his back. His service medical records show that in June 1968 he was seen reporting a three week history of mid-back pain. He reported that he fell off of a truck and hit his back on the bumper. In an April 1970 medical history, the Veteran checked no for history of back trouble. On an April 1970 medical examination for separation from service, the examiner did not report any spine abnormality or other musculoskeletal abnormality. Private medical records from 1996 through 1998 indicate that the Veteran was seen for neck pain, and that imaging showed cervical disc disease. Those records contain an indication that the cervical spine disorder was related to a motor vehicle accident that occurred ten years prior to 1998.

The evidence that has been added to the claims file since December 2003 includes additional post-service medical records and additional statements from the Veteran, including his testimony at a May 2012 Travel Board hearing before the undersigned Veterans Law Judge. Records from private mental health treatment in 2007 reflect the Veteran's report that he sustained back injuries two times during his service in Vietnam. In statements submitted from 2007 forward, the Veteran reported that during service in Vietnam his truck hit a land mine, and he was blown out of the truck. In the May 2012 Travel Board hearing, the Veteran reported that he sustained injuries to his neck, back, ears, and other areas during service when a mine exploded under his truck, and he was thrown from the truck. He stated that he was taken for treatment and briefly was kept for observation. He indicated that after the injury he continued to have occasional episodes of neck pain through the remainder of his service and after service. 

The evidence added since December 2003 includes new information from the Veteran reporting injury of his neck during service and ongoing episodic neck pain during service and after service. The new evidence contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's claimed injury and disability. In that light, the new evidence can be considered to raise a reasonable possibility of substantiating the claim. The new evidence therefore is material to the claim. As there is evidence that is both new and material, the Board grants reopening of a claim for service connection for disc disease of the cervical spine.

The Board must reconsider the reopened claim on its merits. The Board finds that additional evidence regarding the claim should be developed. The Board will describe the necessary development in the remand section, below.


ORDER

A claim for service connection for disc disease of the cervical spine, is reopened.


REMAND

The Board is remanding, for the development of additional evidence, the Veteran's reopened claim for service connection for back and neck disability. There is evidence of a low back injury in service and evidence of a post-service neck disability. There also is some evidence of a post-service motor vehicle accident that affected the neck. The Veteran contends that he sustained neck injury in service when a truck he was in ran over a land mine. He contends that neck injury in service continued to be manifested by occasional neck pain during and after service. The Veteran reports having had post-service treatment for neck symptoms as early as soon after his separation from service. The earliest post-service medical evidence in the claims file is from the 1990s. The Veteran should be asked to identify the sources of post-service treatment, and the AMC or RO should seek those records. The Veteran has not had a VA medical examination that addressed his back and neck claim. He should receive such an examination, with review of the claims file and an opinion regarding the likely etiology of any current back and neck disabilities.

The Veteran contends that he had pes planus before he entered service and that his pes planus was aggravated during service. A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011). A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

Pes planus was noted on the report of the Veteran's service entrance examination. His service medical records reflect that he went to sick call for pes planus, and was prescribed arch supports. At separation from service, he reported a history of foot trouble. The examiner checked normal for the condition of his feet. At his 2012 hearing, the Veteran stated that symptoms in his feet worsened during service, were worse at the end of service than at the beginning, and continued after service. The Veteran has not had a VA examination that addressed his pes planus claim. He should receive such an examination, with review of the claims file and an opinion regarding the likely etiology and history of his pes planus, including the claimed aggravation in service.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. Prior to providing the claim file to a clinician for review, the AMC or RO should review the documents in the electronic file, determine whether any of those documents are not in the paper claims file and are relevant to the issues on appeal, and make any such documents available to the clinician for review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The AMC or RO is to review the electronic file. If documents contained therein are deemed to be relevant to the remanded issues, and are not duplicative of the documents already found in the paper claims file, take action to ensure that the records in the electronic file are made available (whether by electronic means or by printing) to the clinician who is asked to review the claims file and provide professional opinions in conjunction with the development requested herein.

3. Schedule the Veteran for a VA examination(s) to address the nature and likely etiology of any current cervical spine and foot disorders. Provide the examiner(s) with the Veteran's claims file for review. After examining the Veteran and reviewing the claims file, the examiner(s) should provide a diagnosis of each current cervical spine and foot disorder.

The examiner should express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any current cervical spine condition had its onset in or is causally related to injury or other events during the Veteran's service.

The examiner also should express an opinion as to whether it is at least as likely as not that during service the Veteran experienced an increase in severity of the pes planus condition noted on examination for service entrance. If there was an increase in pes planus disability during service, the examiner should indicate whether the increase in disability clearly and unmistakably due to the natural progress of the condition.

The examiner(s) should explain the reasoning that led to each conclusion that he or she reached.

4. After completion of the above, review the expanded record and determine if the Veteran's remanded claims can be granted. If any of those claims remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case. The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


